DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 filed on 9/18/2019 have been reviewed and considered by this office action.

Drawings
	The drawings filed on 9/18/2019 have been reviewed and are considered acceptable.

Specification
	The specification filed on 9/18/2019 has been reviewed and is considered acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witte (US PBPUB 20120327545).

Claim 1; Witte teaches; A controller for an intelligent three-phase power switch, (Witte; Fig. 2; paragraphs [0030] and [0032]-[0033]; disclose controllers (67, 68, and 88) for recloser devices (intelligent three-phase switches) (52, 54, 56, 64, 66, 68, 70, 78, 80, 90))
wherein the controller is configured to detect an overcurrent event that is cleared by a downstream protective device without a corresponding voltage change on an upstream portion of a power distribution circuit, (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein a fault (96) (rapid rise in current/overcurrent event) is detected and cleared by a feeder recloser (64), control is then coordinated between the feeder recloser (64) and sectionalizing recloser (56) (downstream protective device) which then cycles clearing the fault thus identifying the fault location and detecting that a voltage change does not occur on an upstream portion based on the downstream device clearing the fault)
and, responsive to detecting the overcurrent event, to employ voltage restraint and refrain from opening the intelligent three-phase power switch, such that a coordinating downstream protective device can clear the overcurrent event by cycling. (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein the feeder recloser (64) refrains from cycling power and coordinates with a sectionalizing recloser (56) (downstream switch) for clearing the overcurrent event).

Regarding Claim 2; Witte teaches; The controller of Claim 1, wherein the controller is further configured to: 
sense that a current on one or more phases of a downstream portion of the power distribution circuit has exceeded a threshold current and initiate counting of a number of times that an upstream protective device de-energizes the power distribution circuit; (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein a fault (96) (rapid increase in current/overcurrent event) is detected on a downstream portion (section 74 of the present system) and wherein each device keeps 
responsive to the count satisfying a predetermined threshold count, and while the power distribution circuit is de-energized, open the intelligent three-phase power switch to isolate the downstream portion of the power distribution system without the upstream protective device locking out all of the power distribution circuit. (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein the counter recloser (70) that is cycled to clear the fault has a counter equal to 2 as shown by Rset = 2; once the counter recloser (70) is cycled 2 times and the faults present is still detected, the counter recloser opens its reclosing switch isolating the fault (96) from the rest of the system without locking out power to the rest of the system).

Regarding Claim 3; Witte teaches; A power control system, comprising: the controller of Claim 1; and the intelligent three-phase power switch. (Witte; at least Abstract; Fig. 2).

Regarding Claim 4; Witte teaches; A controller for an intelligent three-phase power switch, comprising: control logic circuitry configured to: (Witte; at least paragraphs [0029]-[0030] and [0033]-[0034])
sense that a current on one or more phases of a downstream portion of a power distribution circuit has exceeded a threshold current and initiate counting of a number of times that an upstream protective device de-energizes the power distribution circuit; (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein a fault (96) (rapid increase in current/overcurrent event) is detected on a downstream portion (section 74 of the present system) and wherein each device keeps track of a 
responsive to a count satisfying a predetermined threshold count, and while the power distribution circuit is de-energized, open the intelligent three-phase power switch to isolate the downstream portion of the power distribution system without the upstream protective device locking out all of the power distribution circuit. (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein the counter recloser (70) that is cycled to clear the fault has a counter equal to 2 as shown by Rset = 2; once the counter recloser (70) is cycled 2 times and the faults present is still detected, the counter recloser opens its reclosing switch isolating the fault (96) from the rest of the system without locking out power to the rest of the system).

Regarding Claim 5; Witte teaches; The controller of Claim 4, wherein the control logic circuitry is further configured to: 
detect an overcurrent event that is cleared by a downstream protective device without a corresponding voltage change on an upstream portion of the power distribution circuit; (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein a fault (96) (rapid rise in current/overcurrent event) is detected and cleared by a feeder recloser (64), control is then coordinated between the feeder recloser (64) and sectionalizing recloser (56) (downstream protective device) which then cycles clearing the fault thus identifying the fault location and detecting that a voltage change does not occur on an upstream portion based on the downstream device clearing the fault)
and responsive to detecting the overcurrent event, employ voltage restraint and refrain from opening the intelligent three-phase power switch, such that a coordinating downstream protective device can clear the overcurrent event by cycling. (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein the feeder recloser (64) refrains from cycling power and coordinates with a sectionalizing recloser (56) (downstream switch) for clearing the overcurrent event).

Regarding Claim 6; Witte teaches; A power control system, comprising: the controller of Claim 4; and the intelligent three-phase power switch. (Witte; at least Abstract; Fig. 2).

Regarding Claim 7; Witte teaches; A method of controlling an intelligent three-phase power switch, the method comprising: 
a controller of an intelligent three-phase power switch detecting an overcurrent event that is cleared by a downstream protective device without a corresponding voltage change on an upstream portion of a power distribution circuit, (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein a fault (96) (rapid rise in current/overcurrent event) is detected and cleared by a feeder recloser (64), control is then coordinated between the feeder recloser (64) and sectionalizing recloser (56) (downstream protective device) which then cycles clearing the fault thus identifying the fault location and detecting that a voltage change does not occur on an upstream portion based on the downstream device clearing the fault)
and responsive to detecting the overcurrent event, the controller employing voltage restraint and refraining from opening the intelligent three-phase power switch, such that a coordinating downstream protective device can clear the overcurrent event by cycling. (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein the feeder recloser (64) refrains from cycling power and coordinates with a sectionalizing recloser (56) (downstream switch) for clearing the overcurrent event).

Regarding Claim 8; Witte teaches; The method of Claim 7, and further comprising: 
responsive to sensing that a current on one or more phases of a downstream portion of the power distribution circuit has exceeded a threshold current, the controller initiating counting of a number of times that an upstream protective device de-energizes the power distribution circuit; (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein a fault (96) (rapid increase in current/overcurrent event/threshold current exceeded) is detected on a downstream portion (section 74 of the present system) and wherein each device keeps track of a detected fault counter (Cact) when cycling and wherein a second feeder recloser (64) coordinates with a sectionalizing recloser (56) to control counter recloser (70) to cycle independently and keeps track of how many times it is cycled (in the present example it is cycled twice before locking out as indicated by its Cact value = 2))
responsive to a count satisfying a predetermined threshold count, and while the power distribution circuit is de-energized, the controller opening the intelligent three-phase power switch to isolate the downstream portion of the power distribution system without the upstream protective device locking out all of the power distribution circuit. (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein the counter recloser (70) that is cycled to clear the fault has a counter equal to 2 as shown by Rset = 2; once the counter recloser (70) is cycled 2 times and the faults present is still detected, the counter recloser opens its reclosing switch isolating the fault (96) from the rest of the system without locking out power to the rest of the system).

Regarding Claim 9; Witte teaches; A method of controlling an intelligent three-phase power switch, the method comprising: 
based on sensing that a current on one or more phases of a downstream portion of a power distribution circuit has exceeded a threshold current, a controller of the intelligent three- phase power switch initiating counting of a number of times that an upstream protective device de-energizes the power distribution circuit; (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein a 
responsive to a count satisfying a predetermined threshold count and while the power distribution circuit is de-energized, the controller opening the intelligent three-phase power switch to isolate the downstream portion of the power distribution system without the upstream protective device locking out all of the power distribution circuit. (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein the counter recloser (70) that is cycled to clear the fault has a counter equal to 2 as shown by Rset = 2; once the counter recloser (70) is cycled 2 times and the faults present is still detected, the counter recloser opens its reclosing switch isolating the fault (96) from the rest of the system without locking out power to the rest of the system).

Regarding Claim 10; Witte teaches; The method of Claim 9, and further comprising: 
based on detecting an overcurrent event that is cleared by a downstream protective device without a corresponding voltage change on an upstream portion of the power distribution circuit, (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein a fault (96) (rapid rise in current/overcurrent event) is detected and cleared by a feeder recloser (64), control is then coordinated between the feeder recloser (64) and sectionalizing recloser (56) (downstream protective device) which then cycles clearing the fault thus identifying the fault location and detecting that a voltage change does not occur on an upstream portion based on the downstream device clearing the fault)
the controller employing voltage restraint and refraining from opening the intelligent three-phase power switch, such that a coordinating downstream protective device can clear the overcurrent event by cycling. (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein the feeder recloser (64) refrains from cycling power and coordinates with a sectionalizing recloser (56) (downstream switch) for clearing the overcurrent event).

Regarding Claim 11; Witte teaches; A program product for controlling an intelligent three-phase power switch, the program product comprising: a storage device; and program code stored within the storage device that, when executed by a controller of the intelligent three-phase power switch, configures the controller to: (Witte; at least paragraphs [0029]-[0030] and [0033]-[0034])
detect an overcurrent event that is cleared by a downstream protective device without a corresponding voltage change on an upstream portion of a power distribution circuit; (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein a fault (96) (rapid rise in current/overcurrent event) is detected and cleared by a feeder recloser (64), control is then coordinated between the feeder recloser (64) and sectionalizing recloser (56) (downstream protective device) which then cycles clearing the fault thus identifying the fault location and detecting that a voltage change does not occur on an upstream portion based on the downstream device clearing the fault)
and responsive to detecting the overcurrent event, employ voltage restraint and refrain from opening the intelligent three-phase power switch, such that a coordinating downstream protective device can clear the overcurrent event by cycling. (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein the feeder recloser (64) refrains from cycling power and coordinates with a sectionalizing recloser (56) (downstream switch) for clearing the overcurrent event).

Claim 12; Witte teaches; The intelligent three-phase power switch of Claim 11, wherein the program code, when executed by the controller, configures the controller to:   
sense that a current on one or more phases of a downstream portion of the power distribution circuit has exceeded a threshold current and initiate counting of a number of times that an upstream protective device de-energizes the power distribution circuit; (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein a fault (96) (rapid increase in current/overcurrent event/threshold current exceeded) is detected on a downstream portion (section 74 of the present system) and wherein each device keeps track of a detected fault counter (Cact) when cycling and wherein a second feeder recloser (64) coordinates with a sectionalizing recloser (56) to control counter recloser (70) to cycle independently and keeps track of how many times it is cycled (in the present example it is cycled twice before locking out as indicated by its Cact value = 2))
responsive to the count satisfying a predetermined threshold count, and while the power distribution circuit is de-energized, open the intelligent three-phase power switch to isolate the downstream portion of the power distribution system without the upstream protective device locking out all of the power distribution circuit. (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein the counter recloser (70) that is cycled to clear the fault has a counter equal to 2 as shown by Rset = 2; once the counter recloser (70) is cycled 2 times and the faults present is still detected, the counter recloser opens its reclosing switch isolating the fault (96) from the rest of the system without locking out power to the rest of the system).

Regarding Claim 13; Witte teaches; A program product for controlling an intelligent three-phase power switch, the program product comprising: a storage device; and program code stored within the storage device that, when executed by a controller of the intelligent three-phase power switch, configures the controller to: (Witte; at least paragraphs [0029]-[0030] and [0033]-[0034])

sense that a current on one or more phases of a downstream portion of a power distribution circuit has exceeded a threshold current and initiate counting of a number of times that an upstream protective device de-energizes the power distribution circuit; (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein a fault (96) (rapid increase in current/overcurrent event/threshold current exceeded) is detected on a downstream portion (section 74 of the present system) and wherein each device keeps track of a detected fault counter (Cact) when cycling and wherein a second feeder recloser (64) coordinates with a sectionalizing recloser (56) to control counter recloser (70) to cycle independently and keeps track of how many times it is cycled (in the present example it is cycled twice before locking out as indicated by its Cact value = 2))
responsive to a count satisfying a predetermined threshold count, and while the power distribution circuit is de-energized, open the intelligent three-phase power switch to isolate the downstream portion of the power distribution system without the upstream protective device locking out all of the power distribution circuit. (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein the counter recloser (70) that is cycled to clear the fault has a counter equal to 2 as shown by Rset = 2; once the counter recloser (70) is cycled 2 times and the faults present is still detected, the counter recloser opens its reclosing switch isolating the fault (96) from the rest of the system without locking out power to the rest of the system).

Regarding Claim 14; Witte teaches; The program product of Claim 13, wherein the program code, when executed by the controller, configures the controller to: 
detect an overcurrent event that is cleared by a downstream protective device without a corresponding voltage change on an upstream portion of the power distribution circuit; (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein a fault (96) (rapid rise in current/overcurrent event) is detected and cleared by a feeder recloser (64), control is then coordinated between the feeder recloser (64) and sectionalizing recloser (56) (downstream protective device) which then cycles clearing the fault thus identifying the fault location and detecting that a voltage change does not occur on an upstream portion based on the downstream device clearing the fault)
and responsive to detecting the overcurrent event, employ voltage restraint and refrain from opening the intelligent three-phase power switch, such that a coordinating downstream protective device can clear the overcurrent event by cycling. (Witte; at least Figs. 4A-4D; paragraphs [0041]-[0043]; disclose wherein the feeder recloser (64) refrains from cycling power and coordinates with a sectionalizing recloser (56) (downstream switch) for clearing the overcurrent event).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De La Ree et al. (US Patent 7,110,231) discloses a protection and control system that utilizes a recloser and several sectionalizer switching devices to pinpoint a faulted section of a power generation system in which a count of how many times the sectionalizing switches are cycled and continue to see a fault, eventually determining the location of the fault based on the recorded count values and then opening the sectionalizing device closest to the fault and maintaining power to the rest of the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117